DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from a variety of applications, but the earliest support for the claimed subject matter is the filling date of this application 05/31/2020.

Status of Claims
	Claims 71-90 are pending.
	Claims 73, 74, 77-80, 84, and 85 have been withdrawn from consideration.
	Claims 1-70 have been cancelled.

Election/Restrictions
Applicant elected Species 1 (Figures 1A-C) without traverse on 11/29/2021.
The applicant argues that [0057] supports claims 73 and 74 as being part of the elected embodiment.  This is not persuasive because this paragraph and the remainder of the original disclosure only support the elected embodiment with markers, not radiopaque markers.  The applicant is advised to delete radiopaque from the claims because there are a variety of different markers used within the art of stents and their delivery systems.  It is noted that these markers are not shown within the elected embodiment and would lead to a drawing objection
Information Disclosure Statement
The Information Disclosure Statement filed on 06/17/2022 has been considered by the examiner.  
Drawings
The previous objections to the drawings have been withdrawn in view of the applicant’s amendments.

Specification
The previous objections to the specification have been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 88-89 is/are rejected under 35 U.S.C. 102a(1)&(2) as being anticipated by Austin et al (Austin) US 2008/0015674 A1
Austin discloses the same invention being an intravascular system (Figures 2A-D) comprising a delivery catheter 110 comprising an inner lumen (hollow interior), a pusher 105, and a stent 135 attached to the pusher.  Austin discloses that all the components are depicted as having circular cross-sections but that they are capable of being formed from triangular cross-sections [0070].  Austin further discloses the catheter and pusher are configured in a snug but slidable relationship.  By forming the components with triangular cross-sections they will inherently have a plurality if linear sections (3 flat planes) and the pusher will inherently be insertable in three distinct angular increments (rotated 120 degrees 3 times).
In regards to the different first cross-sectional configuration and second cross-sectional configuration, these cross-sections are inherently different because they are directed at different sized components.  The inner lumen is much smaller and inherently has a cross-section that is different because it is smaller in size.
In regards to claim 90, the requirement for non-circular  cross-sections is met by taking the cross-sections at different angles.  The angled cross-sections will inherently have oval or ellipsoid shapes which are not circular.  

Allowable Subject Matter
Claims 71-72,75-76,81-83 and 86-87 are allowed.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. The applicant pointed to Austin as not specifically addressing the shape of the lumens.  This was persuasive with respect to some claims but claims 88-90 are much broader and still anticipated by Austin because they simply require “different” cross-sections.  Different has been interpreted to include different sized.  Additionally claim 90 has been anticipated by interpreting the cross-sections to be angled which would result in oval or ellipsoid shapes which are not circular.  The applicant is encouraged to contact the examiner by phone to discuss this interpretation.  The rejected claims should be amended to address the different shaped and angled cross-sections (This may also be necessary for claims 71 and 81).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/           Primary Examiner, Art Unit 3774